Lynch, J. (dissenting).
I,would reverse the judgment convicting the defendant of murder in the second degree and order a new trial.
At the trial, the prosecution’s principal witness, Carmen Garcia, testified that a man with a silver pistol shot “Mayaguez” Rodriguez inside a social club operated by the victim. When asked to identify the defendant as the assailant, she admitted that she knew the defendant from the neighborhood but stated that, while the defendant looked like the assailant, he was not the man. The court then properly permitted the prosecution to seek to impeach Garcia’s testimony (see People v Fitzpatrick, 40 NY2d 44) but- the impeachment improperly and prejudicially exceeded the bounds of permission.
CPL 60.35 (subd 1) permits impeachment by evidence of contradictory testimony made under oath. Garcia’s testimony before the Grand Jury was essentially identical to her trial testimony except that before the Grand Jury she had identified the defendant as the one who shot Mayaguez. Instead of limiting the impeachment evidence to the contradictory testimony, the prosecution read to the trial jury nearly all of Garcia’s Grand Jury testimony, contrary to the statutory authority and thus improperly bolstering the credibility of Garcia’s identification before the Grand Jury (see People v Knatz, 76 AD2d 889). The trial court’s instruction limiting consideration of this evidence to the issue of credibility did not correct this error because the improper bolstering was of the witness’ credibility itself at the Grand Jury.
I find also that the evidence of the witness Garcia’s prior photographic identification of the defendant, received over objection, exceeded the statute’s limits on impeachment evidence. When the prosecutor read to the jury Garcia’s testimony before the Grand Jury, it was revealed that she had identified the defendant as the murderer from photograph seven of an eight-photograph array. So confronted at the trial Garcia admitted this identification but claimed that she was under treatment and medication and was confused at the time. She said that she was certain of her *118Grand Jury identification when given but was not sure at the time of the trial. The photographic array alluded to was then offered by the prosecution and received in evidence.
Prior to the trial Garcia had had no opportunity to identify the defendant in person as the murderer. When she testified at the trial that the defendant looked like the man who had shot Mayaguez but was not, it cannot be deemed contradictory of her prior identification of a photograph. It cannot be truly contradictory for her to have said, viewing the photograph, that the man was the assailant, but, viewing him in person, realized that, despite the resemblance, he was not. That is one reason that “[i]t is settled * * * that a witness may not testify regarding a photographic identification of the defendant” (People v Lindsay, 42 NY2d 9, 12; People v Caserta, 19 NY2d 18; cf. CPL 60.25 which permits limited admissibility of prior corporeal identifications without provision for prior photographic identification).
The prosecution could have avoided the prejudice and uncertainty of a photographic identification by having held a corporeal lineup since the defendant was in custody at the time of the photographic identification. This suggests that the tainted evidence was resorted to for the “overriding purpose * * * [of resolving] a dilemma which the People themselves had created” (People v Lindsay, supra, p 12).
Asch, Silverman and Alexander, JJ., concur with Sandler, J. P.; Lynch, J., dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered on February 16, 1982, affirmed.